ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

After Final Response Under 37 CFR 1.116
The response filed on 12/22/20 under 37 CFR 1.116, in reply to the final rejection, has been considered but is not deemed to place the application in condition for allowance. 

Claim Status
The arguments filed 12/22/20 are acknowledged and entered. Claims 1-155, 165-168, 177, 190, and 193 are cancelled. Claims 156-164, 169-176, 178-189, 191-192, and 194-200 are pending. Claims 156-164, 169-176, 178-189, 191-192, and 194-200 are currently under consideration for patentability under 37 CFR 1.104.

Claim Rejections Maintained
Double Patenting
Non-statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection of claims 156-164, 169-176, 178-189, 191-192, and 194-200 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,382,318 is maintained. The rejection has been updated to reflect current claim amendments. Rejection of claims 1-155, 165-168, 177, 190, and 193 is rendered moot by cancellation of the claims. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are directed to an antibody that binds to human ST2, wherein the antibody competes with an antibody comprising a light and heavy variable chains of SEQ ID NO:96 and 30, respectively, or is an antibody with CDRs of SEQ ID NO:107, 118, 129, 41, 52, and 63. The antibody can bind to human or cynomolgus monkey ST2, have various functional properties regarding blocking signaling, and can comprise antibodies of SEQ ID NO: 96 and 30, or 19 and 85.  
The ‘318 claims are directed to the identical antibody, comprising SEQ ID NO:96 and 30, or 85 and 19 (see e.g. claims 1-29). The sequences are numbered identically to the instant claims, and are all identical. The CDRs are also identical to the instant claims (see e.g. claim 9). The antibody is the same as the antibody that is the target of competition in instant claim 1. Therefore, the antibody would inherently compete with the instant antibody.  The genus encompassed by the ‘318 has the same binding structure in the CDRs, therefore would inherently possess the functional outcomes. 
The instant claims differ from the ‘318 claims because they require specific CDRs, and then a specific level of sequence identity in addition, wherein the ‘318 patent requires the same level of percent identity, but also allows for mutations in the CDRs. 


Applicant’s Arguments
Applicant argues that a Terminal Disclaimer has been filed and therefore the rejection has been overcome.  However, the terminal disclaimer has been disapproved in the notice mailed 12/23/20.  Applicant has not further traversed the rejection. Therefore, the rejection of record is maintained as previously set forth because Applicant has not overcome the rejection for being unpatentable on the ground of nonstatutory double patenting.  
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  The new eTerminal Disclaimer provides applicants with many advantages and promotes greater efficiency in the patent examination process. This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
See http://www.uspto.gov/patents/process/file/efs/guidance/eTD-QSG.pdf for instructions. For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREA K MCCOLLUM/Examiner, Art Unit 1646         

/BRIAN GANGLE/Primary Examiner, Art Unit 1645